Weipert, J.
Defendant was convicted of armed robbery in the Recorder’s Court for the City of Detroit, Honorable Frank G. Schemanske presiding. MCLA § 750.529 (Stat Ann 1970 Cum Supp § 28-.797). The only issue raised on appeal is whether the trial judge erred in limiting direct examination of a prosecution witness in order to order to prevent conclusionary statements. Unlike the situation in People v. Lopez (1969), 16 Mich App 208, cross-examination by defendant’s counsel was unrestricted.
An accomplice of the defendant implicated him in his confession and at trial testified for the pros*573ecution as to defendant’s full participation in the crime. Defendant was allowed full opportunity to cross-examine hut did little to attack the accomplice’s credibility.
The trial judge limited direct examination of the next witness for the state, a police officer, permitting him to testify only as to the persons present during the accomplice’s confession. Defendant made no objection, and did not avail himself of the opportunity, expressly accorded, to cross-examine regarding any and all circumstances surrounding the confession.
We find no error disclosed by the record and the briefs. Although the question of the effectiveness of defendant’s representation in the trial court was not raised, appellant by implication would have the Appellate Court establish some standards of trial strategy. But it is not for an appellate court, any more than it is for the trial court, to act as counsel or to preempt the professional judgment of trial counsel, blatters of judgment were present in this case; a delicate decision had to be made as to whether more could be lost than gained by cross-examining the witness. Defendant’s conviction is affirmed.
All concurred.